          Case 2:19-cr-01233-MTL Document 29 Filed 12/27/19 Page 1 of 3




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Assistant U.S. Attorney
 4   Arizona State Bar No. 023121
     Two Renaissance Square
 5   40 North Central Avenue, Suite 1200
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Kristen.Brook@usdoj.gov
 7   Attorneys for Plaintiff
 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF ARIZONA
10
11    United States of America,                     CR-19-01233-PHX-MTL (MHB)
12
                          Plaintiff,
13           v.                                      GOVERNMENT’S SECOND BILL OF
14                                                          PARTICULARS
      Mohamed Abukar Aden,
15
                         Defendant.
16
17          Pursuant to Federal Rule of Criminal Procedure 32.2(a), the United States of America
18   submits this notice in the form of a Second Bill of Particulars and particularly alleges that
19   the following property is subject to forfeiture on the basis of the forfeiture allegation set
20   forth in the Indictment [Doc. 13] and First Bill of Particulars [Doc. 25]. This Second Bill
21   of Particulars alleges that the following property is subject to forfeiture, and accounts for
22   two counterfeit bills identified in Section b of the First Bill of Particulars [Doc. 25], now
23   corrected below:
24          Additional Seized Property Sought for Forfeiture:
25          a. $785,360.00 in United States currency (Indictment incorrectly lists property as
                  $785,000);
26
            b. $793.00 in United States currency (First Bill or Particulars lists property as
27
                  $833.00, but two $20 bills were found to be counterfeit)
28
     Case 2:19-cr-01233-MTL Document 29 Filed 12/27/19 Page 2 of 3




 1    c. $5,730.00 in United States currency.

 2    Respectfully submitted this 27th day of December, 2019.
 3
                                       MICHAEL BAILEY
 4                                     United States Attorney
                                       District of Arizona
 5
 6                                     /s/ Kristen Brook
                                       KRISTEN BROOK
 7                                     Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                        2
26
27
28
          Case 2:19-cr-01233-MTL Document 29 Filed 12/27/19 Page 3 of 3




 1                               CERTIFICATE OF SERVICE

 2         I certify that on December 27, 2019, I electronically transmitted the attached
     document to the Clerk=s Office using the CM/ECF System for filing and transmittal of a
 3
     Notice of Electronic Filing to the following CM/ECF registrant: counsel of record
 4
 5
 6   By: s/ Kristen Brook
     U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25                                              3
26
27
28
